DETAILED ACTION
This office action addresses Applicant’s response filed on 8 October 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) a method for generating synthetic layout patterns comprising steps of accessing attribute values of pattern features by generating probability distributions of attribute values and sampling the probability distribution; and generating synthetic layout patterns by assigning a random location in a grid for placement constrained by the feature and attribute value, check the location against design rules, change the location to another random location if the location violates a design rule, and repeating these operations for a next feature, which could be performed by a designer in the mind or with pen and paper.  In particular, the synthetic layout patterns are just shapes, and randomly arranging 
Claims 2, 8, 9, 14, and 18 are directed to aspects of arranging shapes, such as maintaining relationships between shapes, changing direction of shapes, arranging shapes with new attributes, changing locations of previous shapes, and arranging shapes until all shapes have been arranged or termination criteria has been met, none of which change the abstract nature of arranging shapes; in all cases, the arrangement of shapes could still be performed by a designer in the mind or with pen and paper.
Claims 3-7 and 11-13 specify particular types of shapes or attributes, which merely restricts characteristics of what the shapes represent (e.g., a layout shape representing a via, or a layout shape representing a power rail), but does not require any physical circuit elements in a real-world device.  Requiring that arranged shapes represent specific types of layout features does not change the abstract nature of the shapes or the arrangement; e.g., a designer can think about or draw arrangements of shapes representing paths or vias.
Claims 10 and 15-17 are directed to accessing information pertaining to the features and attributes, such as probability distributions of attributes, which is 
Claim 19 merely specifies an intended use of the arrangement of shapes, and does not change the abstract nature of the claimed mental process.
Claim 20 is analogous to claim 1, in accessing distributions of attribute values and arranging shapes based on the attribute values.  As discussed above, a designer could obtain information of features and their attribute values and then arrange shapes according to the obtained information by thinking about or drawing the shapes and then considering whether the shapes meet particular criteria.
This judicial exception is not integrated into a practical application because aside from the abstract idea, the claims merely recite generic computer implementation of the abstract idea, which is not sufficient to integrate the abstract idea into a practical application.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation of an abstract idea does not amount to ‘significantly more’ than the abstract idea itself.

Response to Arguments
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive.
Claims 1 and 20 have been amended to recite generating probability distributions of the attribute values of the IC layout pattern features and sampling the generated probability distributions of the attribute values to provide the attribute values for the features.  Applicant asserts that the added limitations render the claims patent-eligible, because the limitations could not be performed in the human mind or with pen and paper.  Remarks at 10.  The examiner disagrees.  Generating probability distributions of feature attributes merely involves observing the frequency with which feature attributes appear within some data or sample.  In general, probability distributions for, e.g., manufacturing processes can be calculated manually through observation by process engineers.  The claims also place no limits on the generation of the probability distribution that would preclude manual calculation.  For example, there is no particular technique required; generating the probability distribution is completely open-ended, so even when considering what is ‘practicable’, the claim encompasses ways of generating probability distributions that are within the ability of humans to perform manually, such as reviewing designs and noting how common various attributes are.  ‘Sampling’ the generated probability distribution is no better.  One way of sampling a probability distribution is to x and y, ‘sampling’ can be simply selecting a width between x and y (alternatively, a designer could choose a width that seems common or uncommon, etc.).  Depending on the information available to the designer (for example, if they selected the attributes for prior designs), the designer may already know the distribution of attributes, and sampling would simply involve picking attributes similar to those chosen for prior designs.  Thus, merely reciting steps of broadly generating and sampling probability distributions still falls within the bounds of abstract mental processes, and does not render the claim patent-eligible.
Cited paragraphs ¶25-30 of the specification does not support Applicant’s assertion that the added limitations could not be performed in the human mind or with pen and paper.  As an initial matter, the claims do not include all of the implementation details disclosed in the specification, but instead recite generating and sampling probability distributions broadly.  Thus, even if the specification disclosed a process of generating and sampling probability distributions that could not be performed in the human mind or with pen and paper, the disclosure of such a process in the specification would have no bearing on the patentability of the claims.  Here, however, the cited paragraphs do not disclose subject matter that would be beyond what human designers could perform manually; to the contrary, examining prior IC design patterns to observe .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIC LIN/            Examiner, Art Unit 2851  



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851